
	
		II
		111th CONGRESS
		1st Session
		S. 2687
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary suspension of duty on
		  Aluminum tris (O-ethylphosphonate).
	
	
		1.Aluminum tris
			 (O-ethylphosphonate)
			(a)In
			 generalHeading 9902.01.73 of
			 the Harmonized Tariff Schedule of the United States (relating to Aluminum tris
			 (O-ethylphosphonate)) is amended—
				(1)by striking Free and
			 inserting 0.4%;
				(2)by striking the
			 date in the effective period column and inserting 12/31/2011;
			 and
				(3)by striking the
			 article description and inserting Aluminum tris(O-ethylphosphonate) (CAS
			 No. 39148–24–8) (provided for in subheadings 2920.90.50 and 3808.92.50) whether
			 or not mixed with application adjuvants.
				(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
